Citation Nr: 0311597	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  97-35 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right foot, currently rated 10 percent 
disabling.

2.  Entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(k) based upon the anatomical loss of part 
of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from October 1939 to December 
1945.

This appeal arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied entitlement to a rating in 
excess of 10 percent disabling for the residuals of the 
veteran's gunshot wound to the right foot.  This appeal also 
arises from a December 1996 RO decision that denied special 
monthly compensation (SMC) under the provisions of 
38 U.S.C.A. § 1114(k).  In December 1999, the Board of 
Veterans Appeals (Board) remanded this case for development 
of the medical evidence.  Additional development was again 
requested by the Board in March 2002.  38 C.F.R. § 19.9(2).


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration and to comply with due process.

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

In the current case, the RO last issued a Supplemental 
Statement of the Case (SSOC) in November 2001, well after the 
effective date of the changes brought about by the VCAA.  A 
review of the claims file indicates that the RO has failed to 
notify the claimant of the provisions of the VCAA or 
affirmatively determine that VA's actions are in compliance 
of the VCAA.  Therefore, this case must be remanded in order 
to ensure VA compliance in this case with its duty to notify 
and assist the claimant.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

On remand, the RO should notify the veteran of the evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.

As the case must be remanded for the foregoing reasons, and 
the veteran is reportedly medically unable to attend a VA 
compensation examination, it would also be appropriate to 
obtain any recent treatment records for his right foot 
disability to determine the extent and severity of the 
condition.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate notice 
under the VCAA and its implementing law and 
regulations.  Such notice should specifically 
apprise him of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the burden 
of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Make arrangements to obtain the 
veteran's medical records showing 
treatment for a right foot disability 
from the VAMC in Houston, Texas, (to 
include treatment at the VA Outpatient 
Clinic in Lufkin, Texas), dated from 
January 2001 to present; from the VAMC in 
Shreveport, Louisiana, dated from 
September 1997 to present; and from 
Vencor Hospital, dated from January 2001 
to present.  If these records are 
unavailable, this should be documented in 
the claims folder.  

3.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  The Board points out that all 
attempts to obtain records that are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, VA should notify the appellant of 
the records it was unable to obtain, 
briefly explain the efforts made to 
obtain such records, and describe any 
further action that VA will take to 
obtain such records.  For any VA or other 
Federal department or agency records, VA 
should, in accord with the VCAA, continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from such sources would 
be futile.
4.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to him, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and afforded 
a reasonable period of time within which 
to respond thereto.  The SSOC must 
include citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 



